DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-22 of U.S. Patent No. 11015739 and claims 1-8 of U.S. Patent No. 10781944. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject Patents, with minor changes to wording. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 15 it is unclear what limitations are being claimed with the recitation of “providing a pipe clamp comprising defining a first end…”. It is unclear if the method is claiming providing a pipe clamp comprising the first end, etc., or if the claim is stating that the step of providing the pipe clamp is accomplished by defining the first end, etc. It appears that the word “defining” in line 2 of claim 15 should be deleted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli et al(US2018021675) in view of Walraven et al(US8746632).
[claim 1] Ciasulli teaches a pipe clamp assembly(fig 1) comprising a pipe claim(10) comprising a first clamp segment(12) and a second clamp segment(14), the first clamp segment defining an inner surface(seen in figure 1 defining central opening 16), a first end(left side of 12 in figure 1), a second end(right side of 12 in figure 1), the second clamp segment defining an inner surface(seen in figure 1 defining central opening 16), a first end(left side of 14 in figure 1), and a second end(right side of 14 in figure 1), a projection(46) extending from the inner surface of the first clamp segment, the projection defining a linear top edge(as seen in figure 2) configured to engage a pipe, the linear top edge oriented distal to the inner surface of the first clamp segment. Ciasulli however does not teach that the pipe clamp is used with a support flange coupled to the pipe clamp proximate the first end of the first clamp segment and the first end of the second clamp segment, the support flange configured to support the pipe clamp assembly on a support surface. 
Walraven teaches a similar pipe clamp assembly, with a pipe clamp formed from first and second clamp segments(2,3), with a support flange(4) coupled to the pipe clamp proximate the first end of the first clamp segment and the first end of the second clamp segment, the support flange configured to support the pipe clamp assembly on a support surface(Walraven, C1 L59-61). The support flange providing vibration isolation between the supported pipe and the supporting surface(ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the support flange of Walraven with the pipe clamp assembly of Ciasulli, as this would allow the pipe clamp to be supported from a supporting surface, while providing vibration isolation between the supported pipe and the supporting surface, as taught by Walraven. 
[claim 2] As seen in figure 1, Walraven teaches that two support flanges(4) are used to support the pipe clamp, with the second support flange coupled to the pipe clamp proximate the second end of the first clamp segment and the second end of the second clamp segment, the second support flange configured to support the pipe clamp assembly an the support surface. 
[claim 3] Walraven further teaches the support flange(4) is attached to the pipe clamp by a passage(between 22 and 32) defined by the pipe clamp, with the support flange defining a key(44 or 45) retained in the passage. 
[claim 4] wherein the support flange further defines a flange body(4), the key extending from the flange body, the key defining a height that is less than a height of the flange body(as seen in figure 4 of Walraven). 
[claim 8] Ciasulli teaches wherein the first clamp segment defines a first opening(receiving 21 in figure 1, shown in figure 2), the second clamp segment defining a second opening(receiving 21 in figure 1), the openings receiving a fastener(21) in the openings to connect the first and second clamp segments. Walraven further teaches the support flange defining a hole(46) aligned with first and second openings of the first and second clamp segments respectively(as seen in figure 1 of Walraven), and an aligned fastener(62) received in the openings and holes to attach the support flange to the pipe clamp. It would have been obvious to one of ordinary skill in the art as of the effective filing date to attach the support flange of Walraven to the pipe clamp of Ciasulli in the same manner as it is attached to the pipe clamp of Walraven, as this would merely be using known elements for their known functions. 
[claim 9] wherein the inner surfaces of the first clamp segment and the second clamp segment together define a void(16) the pipe clamp assembly further comprising a pipe(50) extending through the void, the projection engaging the pipe(as seen in figure 4 of Ciasulli). 
[claim 10] wherein the projection further defines a plurality of walls extending from the inner surface of the first clamp segment, the plurality of walls meeting to define the linear top edge of the projection, as seen in figure 2 of Ciasulli. 
[claim 11] wherein each of the plurality of walls is planar(figure 2 of Ciasulli) and each of the plurality of walls meets an adjacent one of the walls at a first side edge thereof and a second adjacent one of the planar walls at a second side edge thereof(as shown in figure 2, each of the planar walls making up the projection 46 meets an adjacent wall at each of the first and second side edges thereof). 
[claim 12] further comprising a second projection(second 46) extending from an inner surface of the second clamp segment, the second projection defining a linear top edge configured to engage the pipe, the linear top edge oriented distal to the inner surface of the second clamp segment. 
[claim 13] wherein the pipe clamp assembly comprises a plurality of projections(46) including at least the first and second projections, the inner surfaces of the first clamp segment and the second clamp segment together defining a cylindrical void wall(in figure 1 defining central opening 16), the cylindrical void wall defining a void(16) and the plurality of projections are spaced apart in a circumferential row around the cylindrical void wall(as seen in figures 1 and 2). 
[claim 14] wherein the support flange of Walraven defines a base surface(41b) configured to rest on the support surface. However neither Walraven nor Ciasulli teach that the base surface is substantially flat. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the base surface of the support flange flat, as this would provide the natural benefit of increasing the surface area of the contacting base surface, allowing for a more secure contact with the supporting surface. 
[claim 15] Ciasulli further teaches a method of supporting a pipe with a pipe clamp assembly, comprising a providing a pipe clamp(10) comprising a first end(left side in figure 1) a second end(right side in figure 1) opposite the first end, and a cylindrical void wall(defining 16 in figure 1), a projection(46) extending from the cylindrical void wall, the projection defining a linear top edge(as seen in figure 2) distal to the cylindrical void wall, positioning a pipe(50) within a void(16) of the pipe clamp, the void defined by the cylindrical void wall, tightening the pipe clamp around the pipe to engage the linear top edge of the projection with the pipe(as seen in figure 4). Ciasulli however does not teach coupling a support flange to the pipe clamp and resting a base surface of the support flange on a support surface to support the pipe on the support surface. 
As noted above, Walraven teaches a similar pipe clamp assembly with a pipe clamp(1) having a support flange(4) coupled to the pipe clamp, the support flange having a base surface(41b) for resting on a support surface to support the pipe on the support surface(ABS). The support flange providing vibration isolation between the supported pipe and the supporting surface(ABS). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the support flange of Walraven with the pipe clamp assembly of Ciasulli, as this would allow the pipe clamp to be supported from a supporting surface, while providing vibration isolation between the supported pipe and the supporting surface, as taught by Walraven.
[claim 16] where tightening the pipe clamp around the pipe comprises inserting a bolt(21) through a first opening(receiving 21 in figure 1) of a first clamp segment(12) of the pipe clamp and a second opening(receiving 21 in figure 1) of a second clamp segment(14) of the pipe clamp, and tightening a nut(22) on the bolt to draw the first clamp segment towards the second clamp segment. 
[claim 17] Walraven further teaches wherein coupling the support flange to the pipe clamp comprises inserting a bolt(61) through a hole(46) formed in the support flange. 
[claim 18] Walraven further teaches that coupling the support flange to the pipe clamp comprises inserting a key(44 or 45) of the support flange into a passage(between 32 and 22 of the first and second clamp segments) of the pipe clamp, wherein the support flange further defines a flange body(4) the key defining a height that is less than a height of the flange body(as seen in figure 4). 
[claim 20] Ciasulli does not teach inserting the pipe through an opening in the support surface. However Walraven teaches that the pipe clamp with the attached support flange is used to support pipes extending through openings in the support surface(C1 L8-15). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the pipe clamp assembly of Ciasulli in view of Walraven to support pipes within openings in the supporting surface, as this would merely be using the known elements for their known functions taught by Walraven. 

Allowable Subject Matter
Claims 5-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections, and upon the filing of a Terminal Disclaimer as detailed above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches a clamp assembly and method of supporting a pipe with the pipe assembly as detailed above, however none of the prior art refences cited teach that the passage is defined by a first notch in the first clamp segment and a second notch in the second clamp segment, as recited in claims 5 and 19.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632